DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application at paragraph [0001] of the specification is claiming the benefit of prior-filed application No. 14/701,530 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.

Specification
The disclosure is objected to because of the priority claim detailed in the specification at paragraph [0001] is improper as the current application was not filed during the lifetime of application 14/701,530.  
Appropriate correction is required.

Claim Interpretation
Examiner notes that the last limitation of claim 1, removing a dedupe chunk from the bucket, does not specify that the removed chunk is a previously marked and expired chunk, and 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the "2019 Revised Patent Subject Matter Eligibility Guidance" (published on 1/7/2019 in Fed, Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the "2019 PEG").
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the claim method of claim 1 is directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2A. In accordance with Step 2A Prong one of 2019 PEG, it is noted that the claim recites an abstract idea falling within the mental processes group enumerated groupings of abstract ideas set forth in the 2019 PEG. Examiner is of the position that claim 1 is directed towards the judicial exception of an abstract idea, and the abstract idea grouping of a mental process in making a judgement into how to combine or replicate data chunks into a single bucket, and an observation that the data chunks have expired. 
  The recitation of generic computer components does not negate that the abstractness of given limitation. The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold as follows: A computer-implemented method useful for Garbage Collection (GC) for a cloud storage bucket in a dedupe storage network comprising: providing dedupe storage network, wherein the dedupe storage network comprises a many - to - one replication network, a plurality of dedupe file systems that replicate dedupe data to a single storage bucket in a cloud-computing platform; providing a cloud storage bucket, wherein the cloud storage bucket comprises a set of dedupe chunks replicated from the plurality of dedupe file systems; with a remote GC thread, marking a set of expired dedupe images in the cloud storage bucket as expired; and with a bucket GC thread, removing at least one garbage dedupe chunk from cloud storage bucket.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to providing a many to one dedupe storage network, providing a cloud storage bucket and removing at least one garbage dedupe chunk from cloud storage bucket.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment orprophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant's specifications paragraph [0016], "Furthermore, the described features, structures, or characteristics of the invention may be combined in any suitable manner in one or more embodiments. In the following description, numerous specific details are provided, such as examples of programming, software modules, user selections, network transactions, database queries, database structures, hardware modules, hardware circuits, hardware chips, etc., to provide a thorough understanding of embodiments of the invention.  One skilled in the relevant art can recognize, however, that the invention may be practiced without one or more of the specific details, or with other methods, components, materials, and so forth."), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitation(s) is/are directed to providing a many to one dedupe storage network, providing a cloud storage bucket and removing at least one garbage dedupe chunk from cloud storage bucket at a very high level of generality and without imposing meaningful limitation on the scope of the claim. In addition, Applicant's Specification (fig. 8) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") ( citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".
The additional elements are broadly applied to the abstract idea(s) at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer," as explained in MPEP § 2106.05(f)) and they operate in well-understood, routine, and conventional manners. Furthermore, generally transmitting, analyzing, and outputting data are examples of insignificant extra-solution activity. The recitation routing, moving, identifying are performed by an apparatus/device is the epitome of "mere instructions to implement an abstract idea on a computer". MPEP § 2106.0S(d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
• Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec ...TLI Communications LLC v. AV Auto. LLC ... OIP Techs., Inc., v. Amazon.com, Inc ... buySAFE, Inc. v. Google, Inc ... ;
• Performing repetitive calculations, Flook ... Bancorp Services v. Sun Life ... ;
• Electronic recordkeeping, Alice Corp ... ; Ultramercial ... ;
• Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc ... ;
• Electronically scanning or extracting data from a physical document, Content Extraction and
Transmission, LLC v. Wells Fargo Bank ... ; and
• A web browser's back and forward button functionality, Internet Patent
• Corp. v. Active Network, Inc ...
. . . Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking) ...
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation provide dedupe storage network.  Without a preceding “a” or “the” it is unclear as to whether the dedupe storage network is referencing the dedupe storage network recited in the preamble or a new instance of a dedupe storage network.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, it is unclear to the Examiner whether a single storage bucket in a cloud computing platform and a cloud storage bucket recited in claim 1 are in fact the same bucket.  Please clarify.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Khurange et al. U.S. Pub. No. 2016/0321140 (hereinafter “Khurange”) in view of Khurange et al. U.S. Pub. No. 2016/0232059 (hereinafter “Khurange 2”).
Regarding independent claim 1, Khurange discloses:
providing dedupe storage network, wherein the dedupe storage network comprises a many - to - one replication network, a plurality of dedupe file systems that replicate dedupe data to a single storage bucket in a cloud-computing platform (Khurange at paragraph [0031] discloses in part, “In some embodiments, a dedupe file system can be implemented for storing and replicating backup images. The dedupe storage network can have to graph topology of one-to-many, many-to-one, and/or many-to-many replication sites. Given any graph topology, it can be converted into a dedupe storage network.”  Additionally, Khurange at paragraph [0025] discloses cloud storage and Khurange at paragraph [0035] discloses a data container holding data chunks.  The specification at paragraph [0026] defines a cloud storage bucket as a basic data container in cloud storage.  Examiner is of the position that storing of the replication data in the many-to-one replication sites disclosed in Khurange at paragraph [0031] in a cloud storage disclosed in Khurange at paragraph [0025] data container disclosed in Khurange at paragraph [0035] reads on the recited claim limitations.)

providing a cloud storage bucket, wherein the cloud storage bucket comprises a set of dedupe chunks replicated from the plurality of dedupe file systems (Khurange at paragraph [0035] discloses in part, “The data container (e.g. represented by/data 106) can store each of the dedupe chunks in the form of separate files. The names of these files are the ASCII (American Standard Code for Information Interchange) representation of their respective fingerprint values. In one example, there are sixty-four thousand (64,000,000) buckets can be created inside the data container”)

While Khurange at paragraph [0036] discloses garbage collection, Khurange does not disclose:
with a remote GC thread, marking a set of expired dedupe images in the cloud storage bucket as expired; and with a bucket GC thread, removing at least one garbage dedupe chunk from cloud storage bucket.
However, Khurange 2 at paragraphs [0009] and [0035] teaches garbage collection and the marking of backup images as expired and removing of garbage data chunks. 
Both the Khurange reference and the Khurange 2 reference, in the sections cited by the Examiner, are in the field of endeavor of image management in a dedupe storage network.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the garbage collection function disclosed in Khurange with the garbage collection function of marking expired images and removal of corresponding data chunks taught in Khurange 2 to facilitate in preventing data corruption due to garbage collection in a replication and dedupe storage network (See Khurange 2 at paragraph [0006]).

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Khurange as modified with Khurange 2 discloses:
wherein the remote GC thread runs periodically on the set of dedupe file systems (Khurange at paragraph [0036] teaches in part, “In step 202 of process 200, the distributed GC periodically wakes up and performs the garbage collection.”)
 
Regarding dependent claim 3, all of the particulars of claims 1-2 have been addressed above.  Khurange as modified with Khurange 2 discloses:
wherein a retention of the set of dedupe images in the cloud storage bucket is triggered from the source file system (Khurange 2 in the Abstract teaches in part, “…the dedupe storage network, the retention policy of a replicated image is controlled by the site where the image was originated.”)

Regarding dependent claim 4, all of the particulars of claims 1-3 have been addressed above.  Khurange as modified with Khurange 2 discloses:
wherein the remote GC thread runs on the source file system and cleans up any replicated metadata for the set of expired dedupe images (Khurange 2 at paragraph [0007] teaches in part, “The method includes the step of deleting, with the garbage collection operation, the dedupe file system specific metadata of backup images, which are expired.”)

Regarding dependent claim 5, all of the particulars of claims 1-4 have been addressed above.  Khurange discloses:
wherein for a replicated dedupe image, a respective image source maintains the replicated metadata (Khurange at paragraph [0005] discloses in part, “Another step includes storing the dedupe image in the onsite-dedupe storage node represented in a local dedupe-image layout, wherein the local dedupe-image layout comprises a metadata element…”)

Regarding dependent claim 6, all of the particulars of claims 1-5 have been addressed above.  Khurange as modified with Khurange 2 discloses:
determining that a list of replicated garbage chunks is valid only in the context of the source file system (Khurange 2 at paragraph [0005] teaches in part, “In a `data gathering` state, GC can list all the unique chunks from dedupe file system in Eraser DB, considering all of them as potential garbage chunks. Then the GC can iterate over all the valid backup images and filter out their data chunks from Eraser DB.”)

Regarding dependent claim 7, all of the particulars of claims 1-6 have been addressed above.  Khurange as modified with Khurange 2 discloses:
wherein the remote GC thread cleans up a replicated dedupe garbage chunks entry from a dedupe chunk database for the replicated file system (Khurange 2 at paragraph [0035] teaches in part, “In step 110, the owner site can determine which of the replicated chunks is to be designated as a garbage chunk after marking the backup image expired and removes those chunks from its own remote fs database.”)

Regarding dependent claim 8, all of the particulars of claims 1-7 have been addressed above.  Khurange as modified with Khurange 2 discloses:
wherein the remote GC thread puts an image expiry marker for a set of expired replicated images in the cloud storage bucket (Khurange 2 at paragraph [0035] teaches in part, “Similarly, in step 106, the owner site can mark a backup image as expired in the local fs of its replication peer sites.”)

Regarding dependent claim 9, all of the particulars of claims 1-8 have been addressed above.  Khurange as modified with Khurange 2 discloses:
from a plurality of source file systems replicating to the cloud storage bucket, selecting a single file system to run the Bucket GC thread (Khurange 2 in the Abstract teaches in part, Distributed GC running on the originating site can only inform the replication sites the list of expired replicated images and cleanup of replicated garbage chunks from its remote FS database for corresponding replication sites.”  Additionally, Khurange 2 at paragraphs [0036] – [0037] teaches informing at a replication site, a list of expired images and running GC locally at the replication site.  Examiner is of the position that if the many to one replication as disclosed in Khurange combined with the garage collection functionality of Khurange 2 reads on the recited claim limitations and that the selected file system to run the bucket GC thread would be that of the replication site storing the one, from the many-to-one data replication.)

Regarding dependent claim 10, all of the particulars of claims 1-9 have been addressed above.  Khurange as modified with Khurange 2 discloses:
wherein the bucket GC thread locates the list of the dedupe images replicated to cloud storage bucket. Bucket GC finds out list of garbage chunks and moves it to the trash directory inside the cloud storage bucket (Khurange 2 in the Abstract discloses in part, “Distributed GC running on the originating site can only inform the replication sites the list of expired replicated images and cleanup of replicated garbage chunks from its remote FS database for corresponding replication sites.”  Additionally, Khurange 2 at paragraph [0007] teaches in part, “…marking the data chunk as garbage data chunk; and moving, with the garbage collection operation, the garbage data chunk to a temporary trash directory…”)

Regarding dependent claim 11, all of the particulars of claims 1-10 have been addressed above.  Khurange as modified with Khurange 2 discloses:
wherein the bucket GC thread locates the list of the dedupe images replicated to cloud storage bucket after bucket GC started operation, such that all the chunks referred by newly created dedupe images are not garbage and are moved from the trash directory to original location in cloud storage bucket (Khurange 2 at paragraph [0043] teaches the following:
 In case replication starts after GC has prepared garbage chunk list in Eraser DB, and if there is common chunk between image getting replicated and garbage chunk. Then GC activity can corrupt the image getting replicated. This is solved by GC not directly cleaning up garbage chunks, but moving them to "trash" folder. Later checking all the images created after GC started operation from "dormant" state. For each such image if a data chunk included in it is present in "trash" directory, GC must restore it back to dedupe file system…)

Regarding dependent claim 12, all of the particulars of claims 1-11 have been addressed above.  Khurange as modified with Khurange 2 discloses:
wherein all the chunks in a trash directory are determined to be garbage chunks (Khurange 2 at paragraph [0043] teaches in part, “After this exercise whatever remains inside "trash" folder are truly garbage chunks and GC gets rid of them from the system.”)

Regarding dependent claim 13, all of the particulars of claims 1-12 have been addressed above.  Khurange as modified with Khurange 2 discloses:
wherein the trash directory in the cloud storage bucket is deleted (Khurange 2 at paragraph [0043] teaches in part, “After this exercise whatever remains inside "trash" folder are truly garbage chunks and GC gets rid of them from the system.”)

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2019/0171563
Paragraph [0036] as it relates to garbage collection in a deduplication storage system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154